Exhibit 10.2
[•], 2010
Private & Confidential
[Name]
[Address]
[Address]
     Re: LTPU Salary
Dear [Name]:
     American International Group, Inc. (“AIG”) is awarding you periodic grants
of LTPUs (the “Award”) pursuant to the AIG Long-Term Performance Units Plan (the
“Plan”). The Award and this Award Letter (the “Award Letter”) are subject to the
terms of the Plan. Capitalized terms not defined in this Award Agreement have
the meanings ascribed to them in the Plan.
     1. Annual LTPU Salary Award. AIG hereby grants you an Annual LTPU Salary
pursuant to Section 6 of the Plan divided into one or more tranches as specified
on Schedule A to this Award Letter. Schedule A also sets forth the rate of
Annual LTPU Salary for each tranche, the Salary Start Date from which the Annual
LTPU Salary is effective and the Payment Dates on which LTPUs will be settled.
Your Annual LTPU Salary may be changed from time to time by the Committee,
including to increase, decrease or terminate the Annual LTPU Salary.
     2. Nonassignability; No Hedging. The LTPUs will not be assignable,
transferable, pledged, hedged or in any manner alienated, whether by operation
of law or otherwise, except as a result of death or incapacity where such rights
are passed pursuant to a will or by operation of law. Any assignment, transfer,
pledge, or other disposition in violation of the provisions of this Paragraph
will be null and void and any LTPUs which are hedged in any manner will
immediately be forfeited. All of the terms and conditions of the Plan and this
Award Letter will be binding upon any permitted successors and assigns.
     3. Death or Disability. If you die or become subject to Disability, in each
case while actively employed by AIG or any subsidiary of AIG, then,
notwithstanding the Payment Dates specified on Schedule A, the outstanding LTPUs
granted under this Award Letter will be settled promptly after the date of such
event, but no later than 90 days after such event. For this purpose,
“Disability” means a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 12 months during which you qualify for income replacement benefits under
AIG’s long-term disability plan for at least three months, or, if you do not
participate in such a plan, a period of disability during which you are unable
to engage in any substantial

 



--------------------------------------------------------------------------------



 



gainful activity by reason of any medically determined physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
     4. Market Activity Restrictions. You may not trade in Hybrid Securities or
engage in any derivative or similar transaction with respect to Hybrid
Securities at any time during which you hold any outstanding LTPUs. Any activity
by you in violation of this Paragraph will result in immediate forfeiture of
your outstanding LTPUs.
     5. No Stock Ownership. As a holder of LTPUs, you will have only the rights
of a general unsecured creditor and no rights as a shareholder of AIG.
     6. Right to Discharge. Nothing contained in the Plan or in this Award
Letter will confer on you any right to be continued in the employ of AIG or any
of its subsidiaries or to be included in any future plans of a similar nature.
     7. Tax Withholding. As a condition to any payment under the Plan or this
Award Letter or in connection with any other event that gives rise to a federal
or other governmental tax withholding obligation (i) AIG or its affiliates may
deduct or withhold (or cause to be deducted or withheld) from any payment to you
whether or not pursuant to the Plan, or (ii) the Committee will be entitled to
require that you remit cash to AIG or its affiliates (through payroll deduction
or otherwise), in each case, in an amount sufficient as determined by AIG to
satisfy such withholding obligation. You shall be solely liable for any
applicable taxes (including, without limitation, income and excise taxes) and
penalties, and any interest that accrues thereon, that you incur in connection
with the receipt of any LTPUs, and AIG shall have no liability in respect
thereof.
     8. Entire Agreement. The Plan is incorporated herein by reference. This
Award Letter and the Plan constitute the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter hereof.
     9. Notices. Any notice required to be given or delivered to AIG under the
terms of this Award Letter shall be in writing and addressed to the Corporate
Secretary of AIG at its principal corporate offices. Any notice required to be
given or delivered to you shall be in writing and addressed to you at the
address indicated below or to such other address as you may designate in writing
from time to time to AIG. All notices shall be deemed to have been given or
delivered upon: personal delivery; three (3) business days after deposit in the
United States mail by certified or registered mail (return receipt requested) or
one (1) business day after deposit with any return receipt express courier
(prepaid).
     10. No Increase in Severance. Neither your Annual LTPU Salary nor other
amounts you receive pursuant to this Award Letter or the Plan will increase the
amounts payable to you pursuant to AIG’s severance plans and arrangements.
     11. Governing Law. This Award Letter will be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws.

 



--------------------------------------------------------------------------------



 



     Please confirm that these arrangements are acceptable to you by signing a
copy of this letter in the space provided on Schedule A and return it to [•].
     IN WITNESS WHEREOF, AMERICAN INTERNATIONAL GROUP, INC. has caused this
Award Agreement to be duly executed and delivered as of ___, 20_.

            AMERICAN INTERNATIONAL GROUP, INC.
      By:                     By:                      

 



--------------------------------------------------------------------------------



 



         

Schedule A

     
Recipient:
   
 
 
 
   
Company ID#
   
 
 
 
   
Annual LTPU Salary Rate:
$• per year
 
   
Salary Start Date:
   
 
 

Payment Dates:

            Tranche   Annual Rate   Payment Date
1
  One-third of total   First Anniversary of Grant Date
2
  One-third of total   Second Anniversary of Grant Date
3
  One-third of total   Third Anniversary of Grant Date  

             
Receipt
           
Acknowledged:
                 
 
           
Name:
                 
 
           
Address:
                 
 
      Street    
 
                 
 
  City   State   Zip Code

 